The learned justice at Special Term exercised improperly the discretion vested in him in reducing the alimony. The defendant is shown to earn approximately twenty-five dollars per week. Under all the circumstances disclosed in the record, eight dollars thereof is a fair portion to be paid to the plaintiff. It is immaterial that as an incident to his second marriage, in violation of the decree herein, expense has been incurred by the defendant for the support and hospitalization of his present wife. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.